THE THIRTEENTH COURT OF APPEALS

                                      13-18-00544-CV


                        Cameron County Regional Mobility Authority
                                          v.
                             David Garza and Diane Garza


                                      On Appeal from the
                       444th District Court of Cameron County, Texas
                             Trial Cause No. 2015-DCL-05357


                                        JUDGMENT

         THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed, rendered in part,

and remanded in part for further proceedings. The Court orders the judgment of the trial

court REVERSED and RENDERS judgment in accordance with its opinion dismissing

appellees’ breach of contract claim for want of subject matter jurisdiction and

REMANDS the case to the trial court for further proceedings consistent with the Court’s

opinion. Costs of the appeal are adjudged against appellees, David Garza and Diane

Garza.

         We further order this decision certified below for observance.

October 10, 2019